Exhibit 10.1
 
AMENDMENT NO. 2
TO
PETER D. MCDONALD
SECULAR TRUST AGREEMENT




THIS AMENDMENT NO. 2 is made as of this 4th day of June, 2007 to the Peter D.
McDonald Trust Agreement, dated September 29, 2006 (the “Trust”), by and among
UAL Corporation (the “Company”), Peter D. McDonald (the “Executive”) and The
Northern Trust Company, as trustee (the “Trustee”).
 
WHEREAS, Section 9(a) of the Trust authorizes its amendment by a written
instrument executed by the Company, the Executive and the Trustee; and


WHEREAS, the parties hereto wish to amend the Trust in the manner described
herein.


NOW THEREFORE, the Company, the Executive and the Trustee agree as follows:


1.           Amendment and Restatement of Section 2(g).  Section 2(g) of the
Trust shall be amended and restated in its entirety to read as follows:


    “(g) If the Trustee receives notice that the Executive is deceased, then any
amounts payable to the Executive pursuant to the Trust shall instead be paid
100% to the trustee then acting under the Peter D. McDonald Trust under
Agreement dated June 9, 2005 (“2005 Living Trust”).  Effective as of the date of
this Agreement, the Executive represents that (i) the Executive is the current
trustee of the 2005 Living Trust, and (ii) Dora McDonald is the named successor
trustee of the 2005 Living Trust.  The Executive acknowledges and agrees that in
the event of the Executive’s death, The Northern Trust Company, as Trustee
hereunder, is entitled to conclusively rely on representations by Dora McDonald
as to her being the successor trustee of the 2005 Living Trust, and the
Executive further acknowledges and agrees that The Northern Trust Company, as
Trustee, shall have no further duty of inquiry and shall be fully protected in
making payments in the event of his death, based upon such notifications and
representations.  In the event that Dora McDonald’s death precedes the death of
the Executive, the Executive shall promptly provide the Trustee with a written
certification of the person who shall replace Dora McDonald as the successor
trustee of the 2005 Living Trust.  The Executive acknowledges and agrees that
the Trustee shall be entitled to conclusively rely on such certification from
the Executive.”

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
date first above written.



 
Attest:
UAL CORPORATION
       
/s/ Barbara Thomas
/s/ Paul R. Lovejoy
       
Name:  Barbara Thomas
Name:  Paul R. Lovejoy
       
Title:    Paralegal
Title:    Senior Vice President, General
   
             Counsel and Secretary
             
Attest:
THE NORTHERN TRUST COMPANY,
   
and Trustee
       
/s/ Deborah K. Finn
By:  /s/ David M. Cyganiak
       
Name:  Deborah K. Finn
Name:  David M. Cyganiak
       
Title:    Vice President
Title:    Vice President
               
PETER D. MCDONALD
         
/s/  Peter D. McDonald




